Citation Nr: 0909732	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  04-29 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder strain.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left shoulder strain.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 
to June 1971.

These matters are before the Board of Veterans' Appeals 
(Board) following Board Remands in June 2006 and July 2008.  
These matters were originally on appeal from rating decisions 
dated in December 1999, November 2000, and December 2003 of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Boise, Idaho.

The issue of entitlement to service connection for dysthymic 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the appeal period, the Veteran's service-connected 
right shoulder strain, at its worst, was productive of 
flexion limited to 115 degrees, full abduction, external 
rotation limited to 50 degrees, and internal rotation limited 
to 40 degrees; it was not productive of ankylosis, additional 
limitation due to pain, fatigue, weakness, or lack of 
endurance to limit motion to shoulder level, or nonunion or 
dislocation of the humerus or of the clavicle or scapula.

2.  During the appeal period, the Veteran's service-connected 
left shoulder, at its worst, was productive of flexion 
limited to 120 degrees, full abduction, external rotation 
limited to 50 degrees and internal rotation limited to 40 
degrees; it was not productive of ankylosis, additional 
limitation due to pain, fatigue, weakness, or lack of 
endurance to limit motion to shoulder level, or nonunion or 
dislocation of the humerus or of the clavicle or scapula.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for right shoulder strain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5203 (2008).

2.  The criteria for an increased evaluation in excess of 10 
percent for left shoulder strain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's June 2006 Remand, the Appeals 
Management Center (AMC) sent out a corrective VCAA notice 
letter as will be explained in greater detail below, obtained 
VA medical records from August 2003 from the Spokane VAMC, 
scheduled a VA orthopedic examination to assess the severity 
of the Veteran's bilateral shoulder strain, and issued a 
supplemental statement of the case.   

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated July 2006 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The July 2006 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

Since the RO assigned the 10 percent disability ratings at 
issue here for the Veteran's service-connected shoulder 
disabilities, and the Board has concluded that the 
preponderance of the evidence is against assigning higher 
ratings, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Although this letter was not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
Veteran in March 2008.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The Veteran was also accorded VA examinations in January 2003 
and February 2008.  38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
shoulder disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The February 2008 VA examination report is thorough 
and supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The Veteran is appealing the original assignment of a 
disability evaluation following awards of service connection 
for right and left shoulder strain.  As such, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The RO has assigned 10 percent disability ratings to the 
Veteran's service-connected right and left shoulder strain 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5203.  
Diagnostic Code 5010 refers to traumatic arthritis while the 
more specific Diagnostic Code 5203 refers to impairment of 
the clavicle or scapula.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved. If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

In considering the Veteran's claims for higher initial 
evaluations for both shoulder disorders, the Board observes 
that the Veteran is right-handed, as indicated in his 
February 2008 VA examination.  The criteria for a major 
(dominant) joint thus apply for the right shoulder, whereas 
the criteria for a minor (non-dominant) joint apply for the 
left shoulder.  See 38 C.F.R. § 4.68.

The Board has considered the major joint criteria.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5200, for a major joint, a 30 
percent evaluation is assigned for favorable ankylosis of 
scapulohumeral articulation, with abduction to 60 degrees and 
the ability to reach the mouth and head.  A 40 percent 
evaluation is warranted in cases of intermediate ankylosis of 
scapulohumeral articulation, between favorable and 
unfavorable.  A 50 percent evaluation is in order in cases of 
unfavorable ankylosis of scapulohumeral articulation, with 
abduction limited to 25 degrees from the side.

Under Diagnostic Code 5201, for a major joint, a 20 percent 
evaluation is warranted for limitation of motion of the arm 
at the shoulder level.  A 30 percent evaluation is in order 
for limitation of motion of the arm midway between the side 
and shoulder level.  A 40 percent evaluation contemplates 
limitation of motion of the arm to 25 degrees from the side.

Diagnostic Code 5202 concerns other impairment of the 
humerus.  For a major joint, a 20 percent evaluation is 
assigned in cases of malunion with moderate deformity; or 
recurrent dislocation of the humerus at the scapulohumeral 
joint, with infrequent episodes and guarding of movement only 
at the shoulder level.  A 30 percent evaluation is warranted 
in cases of malunion with marked deformity; or recurrent 
dislocation of the humerus at the scapulohumeral joint, with 
frequent episodes and guarding of all arm movements.  A 50 
percent evaluation is assigned in cases of fibrous union of 
the humerus.  A 60 percent evaluation contemplates nonunion 
of the humerus (false flail joint).  An 80 percent evaluation 
is warranted for loss of the head of the humerus (flail 
shoulder).

Diagnostic Code 5203 contemplates impairment of the clavicle 
or scapula.  For a major joint, a 10 percent evaluation is 
assigned in cases of malunion or nonunion without loose 
movement.  A 20 percent evaluation contemplates dislocation 
or nonunion with loose movement.  Alternatively, the 
disability may be rated on impairment of function of a 
contiguous joint.

Normal shoulder flexion and abduction is from zero to 180 
degrees (90 degrees at shoulder level), and normal internal 
and external rotation is from zero to 90 degrees. 38 C.F.R. § 
4.71, Plate I.

When evaluating disabilities of the musculoskeletal system, 
under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Separate criteria are assigned for minor joints.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5200, a 20 percent evaluation 
is assigned for favorable ankylosis of scapulohumeral 
articulation of a minor joint, with abduction to 60 degrees 
and the ability to reach the mouth and head.  A 30 percent 
evaluation is warranted in cases of intermediate ankylosis of 
scapulohumeral articulation, between favorable and 
unfavorable.  A 40 percent evaluation is in order in cases of 
unfavorable ankylosis of scapulohumeral articulation, with 
abduction limited to 25 degrees from the side.

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the arm at the shoulder 
level, or midway between the side and shoulder level in minor 
joint cases.  A 30 percent evaluation contemplates limitation 
of motion of the arm to 25 degrees from the side.

Under Diagnostic Code 5202, a 20 percent evaluation is 
assigned in minor joint cases of malunion with either 
moderate or marked deformity; or recurrent dislocation of the 
humerus at the scapulohumeral joint, with either infrequent 
episodes and guarding of movement only at the shoulder level, 
or frequent episodes and guarding of all arm movements.  A 40 
percent evaluation is assigned in cases of fibrous union of 
the humerus.  A 50 percent evaluation contemplates nonunion 
of the humerus (false flail joint).  A 70 percent evaluation 
is warranted for loss of the head of the humerus (flail 
shoulder).

Under Diagnostic Code 5203, a 10 percent evaluation is 
assigned in minor joint cases of malunion or nonunion without 
loose movement.  A 20 percent evaluation contemplates 
dislocation or nonunion with loose movement.  Alternatively, 
the disability may be rated on impairment of function of a 
contiguous joint.

At the January 2003 VA examination, the Veteran demonstrated 
flexion to 115 degrees on the right and 120 degrees on the 
left, abduction to 180 degrees with pain on the right and 180 
degrees with pain on the left, adduction to 20 degrees on the 
right and 25 degrees on the left, external rotation to 50 
degrees on the right and left, and internal rotation to 40 
degrees on the right and left.  Strength was 5/5 in bilateral 
arms against pushing and pulling pressure circulation.  
Brachial and radial circulation was intact bilaterally.  
Reflexes were 2+ bilaterally.  On palpation, there was 
crepitus and popping in both shoulders right greater than 
left.  Vibratory sense was intact.  Proprioception was 
intact.  The Veteran reported bilateral numbness in his hands 
at night when he goes to sleep.  Neer and Hawkins impingement 
signs were positive.  The Veteran had a negative anterior 
apprehension sign although there was mild pain elicited with 
this maneuver.  The Veteran had a negative Yergason sign.  He 
had normal axillary nerve distally.  He had tenderness over 
the anterior soft tissue below the anterior lateral acromion 
bilaterally.  There was no tenderness over the biceps tendon.  
MRIs of the shoulders done in February were consistent with 
partial articular surface and intrasubstance tear of the 
rotator cuff.  X-rays were normal.

At the VA examination in February 2008, the Veteran 
demonstrated full range of motion, no bone loss, recurrent 
dislocations, inflammatory arthritis, or ankylosis.  The 
Veteran demonstrated bilateral shoulder tenderness and 
crepitus.  X-rays were ordered but the Veteran refused to 
have x-rays taken.

For both shoulders, there has been no evidence of ankylosis, 
thus precluding further consideration under Diagnostic Code 
5200.  The Veteran also has motion over the shoulder level - 
at the worst, 115 degrees on the right and 120 degrees on the 
left - with no additional limitation due to pain, fatigue, 
weakness, or lack of endurance and insufficient reduction of 
motion to render this disorder commensurate to limitation of 
motion at the shoulder level and warrant a higher evaluation 
under Diagnostic Code 5201.  See DeLuca v. Brown, supra.  
There is also no indication of nonunion or dislocation of the 
humerus or of the clavicle or scapula, as would warrant an 
increased evaluation under Diagnostic Codes 5202 and 5203.

Applying all of the appropriate diagnostic codes, the 
objective assessment of the Veteran's present shoulder 
disorders does not suggest that he has sufficient symptoms so 
as to warrant an evaluation in excess of the 10 percent 
disability rating currently assigned for each shoulder.

The Board notes that there is no evidence of record that the 
Veteran's bilateral shoulder disabilities cause marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the Veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
right or left shoulder strain.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for right shoulder strain is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left shoulder strain is denied.


REMAND

Historically, the Veteran filed a claim for service 
connection for post-traumatic stress disorder in 2003.  In a 
December 2003 rating decision, service connection was denied 
for dysthymic disorder claimed as PTSD.  The Veteran 
appealed, and by a June 2006 Board decision, the Board noted 
that the Veteran limited his appeal to the issue of 
entitlement to service connection for PTSD, and then denied 
service connection for PTSD.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veteran's Claims (Court).  In an Order, dated in August 2007, 
the Court granted a Joint Motion to Remand of the parties, 
the VA Secretary and the Veteran, and remanded the case to 
the Board for readjudication consistent with the Motion.  The 
parties agreed that the Board erroneously found that, in his 
July 2004 substantive appeal, the Veteran "limited his 
appeal to the issue of entitlement to service connection for 
PTST" and in effect, abandoned his claim of service 
connection for a dysthymic disorder.  Thus, the parties 
agreed that the Board must adjudicate the issue of service 
connection for dysthymic disorder.

In July 2009, the Board remanded the case so that additional 
evidence received could be reviewed by the Agency of Original 
Jurisdiction, and in November 2008, the AMC readjudicated the 
claim of entitlement to service connection for dysthymic 
disorder and issued a Supplemental Statement of the Case.  

The Board notes, however, that Veteran has not been properly 
notified of the provisions of the VCAA with respect to this 
claim specifically.  In addition, during the pendency of this 
appeal, the Court issued a decision in the appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or an effective date, 
if service connection is granted on appeal.

Further, the record includes evidence which raises a claim 
based on a theory of secondary service connection.  

In November 2002, the RO received a letter from the Veteran 
which noted that the pain in his shoulders have increased to 
the point where he is now on medication from the VA for 
depression.  

In a May 2003 letter, Dr. K.S.R., noted that after years of 
therapy, she changed the Veteran's diagnosis to dysthymic as 
the Veteran talked more about his depression as an ongoing 
issue and reported more episodes with anger and explosive 
behavior followed by feelings of shame and despair.  Dr. 
K.S.R. also noted that chronic pain and deterioration of his 
hearing also added to his depression as well as issues with 
family deterioration and his father's failing health.

At the November 2003 VA examination, the Veteran was asked if 
he had avoided social situations because of his hearing loss, 
he stated that he had not considered that before but that it 
may have played a role in his change in social behavior.  The 
examiner opined that the Veteran did not meet the criteria 
for PTSD but that he did appear to have struggled with 
depression and anxiety for much of his life and noted that it 
was quite possible that the increasing problems he 
experienced with his hearing were becoming more difficult to 
cope with and these problems probably serve as a reminder of 
the munitions blast he experienced while in the military.  
The examiner diagnosed dysthymic disorder and alcohol 
dependence in early remission.

In this case, service connection has been established for 
bilateral hearing loss, bilateral shoulder strain, and 
tinnitus; and secondary service connection for dysthymic 
disorder has been raised and must be considered.  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury. 38 C.F.R. § 3.310(a) (2008).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

The Veteran was afforded a VA examination in October 2008 for 
an etiology opinion of his dysthymic disorder.  The Veteran 
was diagnosed with major depressive disorder, mild versus 
moderate, and recurrent alcohol abuse.  The examiner stated 
that in regard to linking the Veteran's depressive symptoms 
to his military services, this may be a factor, and if it is, 
it is likely a very minor contributor given that the military 
stressors occurred during the late 1960s and his depressive 
symptoms did not occur clinically until the 1990s.  The 
examiner explained that depressive symptoms typically occur 
around the time of the stressful event or shortly thereafter 
and it was highly unusual and unlikely for symptoms of a mood 
disorder to appear 20 to 30 years after the stressful event.  
However, the examiner was not asked whether or not the 
Veteran's depressive disorder was caused or aggravated by a 
service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken for his 
claim for service connection for 
dysthymic disorder to include as 
secondary to service-connected 
disability.

2.  The Veteran should be afforded the 
appropriate VA examination.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.

The examiner should render an opinion as 
to whether it is at least as likely as 
not that the Veteran's depressive 
disorder/dysthymic disorder was caused, 
or aggravated, by any service-connected 
disability.  The term "aggravated" 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

If aggravation is found, the examiner 
should provide an estimate of the degree 
of disability over and above the degree 
of disability that would exist without 
the aggravation caused by the Veteran's 
service-connected disability.  For 
example, is the degree of increased 
symptomatology 10 percent, 20 percent, 
etc., above the baseline symptomatology 
after the effects of the service-
connected disability is first considered?  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


